Citation Nr: 0015251	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  92-06 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound of the left lower extremity, currently 
evaluated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from May 1943 to 
November 1945.  He had an additional period of service from 
November 1947 to November 1949, for which VA benefits are not 
authorized.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1991 confirmed 
rating decision in which the Regional Office (RO) continued 
the veteran's 30 percent evaluation for residuals of a shell 
fragment wound of the left lower extremity.  The case was 
remanded by the Board in July 1993 for evidentiary 
development.  Subsequently, by rating action of April 1997, 
the RO assigned a separate 10 percent rating for a tender and 
painful scar as a residual of a shell fragment wound of the 
left lower extremity, effective June 13, 1975.  This decision 
resolved an issue which had arisen since the July 1993 Board 
remand, in the veteran's favor.  The requested development 
was accomplished and the case was thereafter returned to the 
Board for further appellate consideration.

The Board issued a decision in December 1997 which denied a 
rating greater than 30 percent for residuals of a shell 
fragment wound of the left lower extremity.  The veteran 
subsequently appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court").  

The Court issued an order in August 1998 vacating the Board's 
decision.  The Board remanded the case to the RO in February 
1999.  The case has been returned to the Board for 
continuation of appellate review.


REMAND

The Board's December 1997 decision determined that the 
appellant had severe injuries of Muscle Groups XI and XII, 
which could not in combination exceed 30 percent, the rating 
for ankylosis of the ankle joint at an intermediate angle 
under Diagnostic Code 5270.  In reaching that determination, 
the Board applied 38 C.F.R. § 4.55(b), which provides that 
two or more muscle injuries about a single joint may be 
combined but may not in combination receive more than the 
rating for ankylosis of that joint at the intermediate angle.  
The Board's determination was based implicitly on a finding 
that residuals of a shrapnel wound to the left leg were 
confined to muscle injury, and did not also involve residual 
neurological and/or vascular impairment.

The August 1998 order of the Court, which embodied a joint 
motion for remand, specified that the Board address the issue 
of whether or not the appellant is entitled to a separate 
rating for neurological and/or vascular disabilities 
associated with the service-connected shrapnel injury to the 
left leg.  Subsequently, the Board remanded the case in 
February 1999 for further development of the evidence.  
Citing Estaban v. Brown, 6 Vet App. 259 (1994), the Board 
pointed out that separate ratings may be assigned for the 
separate and distinct manifestations of the same injury, 
without violating the prohibited practice of pyramiding, 
i.e., evaluating the same manifestations of a disability 
under different diagnostic codes.  38 C.F.R. § 4.14.

The Board's remand went on to note that governing criteria 
provide that a muscle injury rating will not be combined with 
a peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions. 38 
C.F.R. § 4.55(a) (1998).  Prior to July 1997, the identical 
provisions were found at 38 C.F.R. § 4.55(g).  Accordingly, 
if it is determined that the service-connected left leg shell 
fragment wound produced neurological impairment, in addition 
to the already demonstrated muscle damage, then the RO must 
determine whether or not muscle and nerve damage affect 
entirely different functions.  Muscle Group XI encompasses 
the posterior and lateral crural muscles and muscles of the 
calf; Muscle Group XII encompasses the anterior muscles of 
the leg.  Together, these muscle groups govern several 
different motions and functions of the knee, ankle, foot, and 
toes. The specific functions are articulated in Diagnostic 
Codes 5311 and 5312.  It should be noted that the rating 
considerations set forth in 38 C.F.R. § 4.55(a) are 
consistent with the rating principles discussed in the 
Esteban decision.

VA vascular and neurological examinations were scheduled 
pursuant to the Board's remand order.  An April 1999 vascular 
examination determined that the veteran had no left lower 
extremity vascular pathology.  That determination effectively 
answered the question posed on remand as to the presence or 
absence of lower extremity vascular pathology, separate from 
lower extremity muscle damage.  The information obtained from 
the vascular examination is sufficient for adjudication 
purposes.  Additionally, on neurological examination in April 
1999, it was determined that the veteran had sustained left 
lower extremity nerve injury primarily involving sensory 
branches of the superficial peroneal nerve.  The examiner did 
not, however, specify which motions and functions of the 
knee, ankle, foot or toes are affected by the superficial 
peroneal nerve, so that they may be contrasted with motions 
and functions performed by affected left lower extremity 
muscle groups.  The neurological examination, then, did not 
answer a question posed on remand, a response to which is 
necessary for proper disposition of this appeal. 

The Court has held that a Board (or Court) remand confers on 
the veteran, as a matter of law, the right to compliance with 
the remand orders, that the Board remand imposes a 
concomitant duty to ensure compliance with the terms of the 
remand on the VA, and that, moreover, where remand orders of 
the Board (or Court) are not complied with, "the Board 
itself errs in failing to insure compliance."  Stegall v. 
West, 11 Vet. App. 268 (1998). 

While the Board regrets the further delay in final 
adjudication imposed by this remand action, the record as 
currently constituted cannot be the basis of a determination 
consistent with what is required by the August 1998 Court 
order and the February 1999 Board remand.  The Board may not 
base its determinations on its own unsubstantiated opinion, 
but is free to supplement the record by obtaining medical 
opinion where the medical evidence of record is insufficient.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

In view of the foregoing, the case is again REMANDED to the 
RO for the following actions:

1.  The claims folder should be returned 
to the same VA physician who performed 
the neurological examination in April 
1999.  The purpose of this remand is to 
obtain an addendum report specifying 
which motions and functions of the left 
knee, ankle, foot or toes are governed by 
the superficial peroneal nerve, also 
known as the musculocutaneous nerve.  See 
Diagnostic Code 8522.  The examiner must 
review the entire claims folder, 
including copies of this remand and the 
February 1999 remand.  He/she should 
indicate in the addendum report that a 
review of the claims folder was 
accomplished.  The examiner's attention 
is called especially to information 
related in instruction # 2 of the 
February 1999 remand order.

2.  When the development requested above 
has been completed, the case should be 
further reviewed by the RO.  The RO must 
examine the claims folder and ensure that 
the foregoing development action has been 
conducted and completed in full.  The 
RO's attention is called especially to 
information related in instruction # 3 of 
the February 1999 remand order.  In this 
regard, the RO is advised that all 
separately ratable pathology of the left 
leg, including, if in order, neurological 
deficit, must be separately rated before 
the amputation rule, 38 C.F.R. § 4.68, is 
applied.  If any development is 
incomplete, including if an examiner's 
report does not include an opinion 
requested, appropriate corrective action 
should be taken.  Then, if the benefit 
sought on appeal is not granted, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and afforded a reasonable time 
to reply thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant unless notified.  The purpose of 
this remand is to obtain clarifying information and to comply 
with the August 1998 order of the Court.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




